PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LEE et al.
Application No. 13/756,274
Filed: 31 Jan 2013
For: ULTRASOUND SYSTEM AND SIGNAL PROCESSING UNIT CONFIGURED FOR TIME GAIN AND LATERAL GAIN COMPENSATION
:
:
:
:	DECISION ON PETITIONS
:
:
:


This is a decision is in response to the petition under 37 CFR 1.55(e) filed June 21, 2021. This matter is being treated under 37 CFR 1.78(e), to accept an unintentionally delayed claim(s) under 35 U.S.C. 120, 121, 365(c), or 386(c) for the benefit of a prior-filed nonprovisional application(s), international application(s), or international design application(s), and under 37 CFR 1.55(e), to accept an unintentionally delayed claim under 35 U.S.C.  § 119(a)-(d) or (f), or 35 USC 365 (a) or (b), for the benefit of priority to foreign a foreign application. 

The petitions are DISMISSED.

At issuance of the patent, the priority data reflected:

App. No. 13/756,274, now Pat. No. 10,321,891, is a continuation of App. No. 13/184,094, now Pat. No. 8,403,855.

Patentee now seeks to assert:

App. No. 13/756,274, now Pat. No. 10,321,891, is a continuation of App. No. 13/184,094, now Pat. No. 8,403,855, which is a continuation of 11/857,860, now Pat. 8,016,759, which claims foreign priority to Korean App. No. 10-2006-123752, filed December 7, 2006

DECISION 37 CFR 1.78(e)

A petition for acceptance of a claim for late priority under 37 CFR § 1.78(e) is only applicable after the expiration of the period specified in 37 CFR § 1.78(d)(3).  In addition, the petition under 37 CFR 1.78(e) must be accompanied by:


(2) 	the petition fee set forth in 37 CFR 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

The petition fails to satisfy requirement (3). The petition is not accompanied by the required statement that “the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and the date the claim was filed was unintentional.” Further, the petition is not accompanied by an explanation of the delay, as discussed further herein.

Any request for reconsideration of the matter must be accompanied by the required statement and provide an explanation that establishes that the entire delay has been unintentional.

DECISION UNDER 37 CFR 1.55(e)

It is noted that a petition under 37 CFR 1.55(e) was filed April 10, 2018 and dismissed June 6, 2018. The nonprovisional application did not include a reference to the foreign application, for which benefit is now sought, within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. Since the claim for priority is submitted after the period specified in 37 CFR 1.55(d), this is an appropriate petition under the provisions of 37 CFR 1.55(e).

A petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority requires:

(1)	The priority claim under 35 U.S.C. 119(a) through (d) or (f), 365(a) or (b), or 386(a) or (b) in an application data sheet pursuant to 37 CFR 1.76(b)(6)) identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted;
(2)	A certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or (j) of this section applies;
(3)	The petition fee as set forth in 37 CFR 1.17(m); and
(4)	A statement that the entire delay between the date the priority claim was due under this section and the date the priority claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

This instant petition fails to satisfy 37 CFR 1.55(e)(4). The petition filed April 10, 2018 included the required statement of unintentional delay. However, the petitions with respect to the foreign priority claims were filed more than two years after the date the foreign priority claim was due. 

Accordingly, any petition for reconsideration of this matter must provide an explanation that establishes that the entire delay has been unintentional.

Be advised that the USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See, Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

The USPTO is concerned with three periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the domestic benefit claim until the filing of a grantable petition was unintentional within the meaning of 35 USC 119-120, 37 CFR 1.78 and 37 CFR 1.55 rests with the petitioner.  

The first period of delay petitioner must address on renewed petition is the delay in filing the domestic benefit claim.  Petitioner must explain the delay between when the domestic and foreign priority claims were due and when the domestic and foreign benefit claims were filed.  

The second period of delay petitioner must address on renewed petition is the delay in filing the initial petitions pursuant to 37 CFR 1.78 and 1.55. Petitioner must explain why the initial petition was not filed until April 10, 2018 and, further, why despite a dismissal of the initial petition having been rendered on June 6, 2018, a request for reconsideration was not filed until June 21, 2021.

The third period of delay petitioner must address on renewed petition is the delay in filing a grantable petition pursuant to 37 CFR 1.78 and 1.55. 

When addressing each of these three periods of delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See, In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See, Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See, MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

An additional petition fee is not required to seek reconsideration.




/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions